FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d -16 Under the Securities Exchange Act of 1934 For the Month of December 2011 Commissionfilenumber 000-31151 RadView Software Ltd. (Translation of Registrant's Name into English) 14 Hamelacha St., Rosh-Haayin, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): RadView Software Ltd. This Form 6-K is hereby incorporated by reference into all effective registration statements filed by us under the Securities Act of 1933, to the extent not superseded by documents or reports subsequently filed or furnished. Attached hereto and incorporated by reference herein is the following exhibit: 99.1Radview Software Ltd. Announces Results of Annual General Meeting of Shareholders held on December 15, 2011. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. RadView Software Ltd. (Registrant) By: /s/Guy Yasur Guy Yasur Chief Financial Officer Dated: December 15, 2011 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Radview Software Ltd. Announces Results of Annual General Meeting of Shareholders held on December 15, 2011.
